—In an action to recover damages for personal injuries, etc., the defendants appeal from so much of an order of the Supreme Court, Kings County (Held, J.), dated March 31, 1992, as denied their *476motion for a change of venue to Richmond County pursuant to CPLR 510 (1).
Ordered that the order is reversed insofar as appealed from, with costs, the motion is granted, and the Clerk of the Supreme Court, Kings County, is directed to deliver to the Clerk of the Supreme Court, Richmond County, all papers filed in the action and certified copies of all minutes and entries (see, CPLR 511 [dp.
We agree with the defendants’ contention that the court erroneously denied their motion to change the venue of the instant action from Kings County to Richmond County. Pursuant to CPLR 503 (a) the venue of an action is proper in the county in which any of the parties resided at the time of commencement of the action (see, Cenziper v Gross, 175 AD2d 226). All parties to this action resided in Richmond County at the time this action was commenced. Accordingly, the defendants’ motion to change the venue of this action to Richmond County is granted (see, Nixon v Federated Dept. Stores, 170 AD2d 659). Thompson, J. P., Rosenblatt, Ritter, Friedmann and Krausman, JJ., concur.